MEMORANDUM **
Rui Guo, a native and citizen of China, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen immigration proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review the BIA’s denial of a motion to reopen for abuse of discretion. See Movsisian v. Ashcroft, 395 F.3d 1095, 1098 (9th Cir.2005). We deny the petition.
On June 8, 2006, Guo filed a motion to reopen immigration proceedings in a case in which a final administrative decision had been rendered on July 13, 2004. On this record, the BIA did not abuse its discretion in denying the motion to reopen on the ground that it was untimely. See 8 C.F.R. § 1003.2 (motion to reopen must be filed within 90 days of final administrative order).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.